Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 

Response to Communication(s)
2.	This office action is in response to the Application filed on July 23, 2020. Claims 1-16 are presented in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (FR 1908697, filed 07/31/2019) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 07/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Allowable Subject Matter
5.	Claims 1-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:


6. 	References U.S. 5,956,619; U.S. 6,701,126; U.S. 9,538,538; U.S. 9,585,150; U.S. 10,390,351 and U.S. 11,101,881 are cited because they are put pertinent to improve the transmission power for non-geosynchronous orbit satellite in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	This application is in condition for allowance except for the following formal matters:
Claims 15-16 are objected to because of the following informalities:
- claim 15, line 1, limitation “A computer program comprising instructions” should be changed to -- A system comprising a computer program instructions --.
- claim 16, line 1, limitation “A recording medium able to be read by” should be changed to -- A non-transitory recording medium executed by --.
Appropriate corrections are required.
 Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


December 4, 2021